Filed 3/11/14 Sharma v. Goswami CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



SHWETA SHARMA,                                                      D062749

         Respondent,

         v.                                                         (Super. Ct. No. DV035329)

ABHISHEK GOSWAMI,

         Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Susan D.

Huguenor, Judge. Affirmed.

         Abhishek Goswami, in pro. per., for Appellant.

         No appearance for Respondent.

         This appeal arises out of a five-year domestic violence restraining order (DVRO)

the court granted in favor of plaintiff Shweta Sharma and against defendant Abhishek

Goswami. On appeal, Goswami, acting in propria person, asserts (1) the court abused its

discretion in granting a five-year DVRO, (2) the court did not take into account the length

of time the parties had been separated and the geographical distance of the parties, (3)
Sharma did not present facts necessary to demonstrate that an immediate and present

danger of domestic violence existed, and (4) defense counsel's performance was

ineffective by not allowing Goswami to present evidence beneficial to his defense. We

conclude that Goswami has forfeited his claims on appeal because he has failed to

support his arguments with citations to the record.

                  FACTUAL AND PROCEDURAL BACKGROUND

       In June 2012 Sharma filed her complaint seeking a DVRO. The complaint alleged

that Goswami abused Sharma several times during a period from April through

December 2011. Goswami responded by denying that any abuse had occurred.

       In July 2012 the matter came on for trial. After hearing the testimony of Sharma

and Goswami, the court granted a restraining order for a period of five years, finding

Sharma to be the more credible witness.

                                       DISCUSSION

       California Rules of Court, rule 8.204, provides in part:

          "(a) Contents [¶] (1) Each brief must: [¶] (A) Begin with a table of
          contents and a table of authorities separately listing cases,
          constitutions, statutes, court rules, and other authorities cited; [¶] (B)
          State each point under a separate heading or subheading
          summarizing the point, and support each point by argument and, if
          possible, by citation of authority; and [¶] (C) Support any reference
          to a matter in the record by a citation to the volume and page
          number of the record where the matter appears." (Italics added.)

       "If a party fails to support an argument with the necessary citations to the record,

that portion of the brief may be stricken and the argument deemed to have been waived."

(Duarte v. Chino Community Hospital (1999) 72 Cal. App. 4th 849, 856.)


                                              2
       In his statements of facts, Goswami only provides three citations to the trial

record. One citation merely states how long he has been living in the United States and

the fact that for a time he lived in Illinois. The other two are to Sharma's DVRO petition,

where he disputes her allegations of domestic violence, but again without any citation to

the record. The remainder of Goswami's statement of facts, disputing the factual basis

for Sharma's DVRO petition, is unsupported by any citation to the record. Therefore, we

conclude that Goswami has forfeited his claims on appeal.

       We are mindful that Goswami is acting in propria persona. However, a self-

represented party on appeal "'is to be treated like any other party and is entitled to the

same, but no greater consideration than other litigants and attorneys. [Citation.]'

[Citation.] Thus, as is the case with attorneys, pro. per. litigants must follow correct rules

of procedure." (Nwosu v. Uba (2004) 122 Cal. App. 4th 1229, 1247.)

                                       DISPOSITION

       The judgment is affirmed.


                                                                                   NARES, J.

WE CONCUR:


McCONNELL, P. J.


McINTYRE, J.




                                              3